PER CURIAM.
We affirm defendant’s convictions. Defendant misplaces his reliance on Conner v. State, 748 So.2d 950 (Fla.1999)(elderly adult hearsay exception facially unconstitutional),- cert denied, — U.S. -, 120 S.Ct. 2719, 147 L.Ed.2d 984 (2000), when, as here, the victims testified at trial under oath, and were subject to extensive cross-examination. Any error in admitting the victims’ cumulative hearsay statements was entirely harmless. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.